
	

113 HR 1384 IH: Wildlife Refuge System Conservation Semipostal Stamp Act of 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1384
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Sablan introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the issuance of a Wildlife Refuge System
		  Conservation Semipostal Stamp.
	
	
		1.Short titleThis Act may be cited as the
			 Wildlife Refuge System Conservation Semipostal Stamp Act of
			 2013.
		2.Wildlife refuge
			 system conservation semipostal stamp
			(a)In
			 generalIn order to afford a convenient way for members of the
			 public to contribute to funding for the maintenance backlog and operational
			 shortfall of the National Wildlife Refuge System, the United States Postal
			 Service shall issue a semipostal stamp (referred to in this Act as the
			 Wildlife Refuge System Conservation Semipostal Stamp) in
			 accordance with the provisions of this section.
			(b)Cost and
			 use
				(1)In
			 generalThe Wildlife Refuge System Conservation Semipostal Stamp
			 shall be offered at a cost equal to the cost of mailing a letter weighing 1
			 ounce or less at the nonautomation single-piece first-ounce letter rate, in
			 effect at the time of purchase, plus a differential of not less than 15
			 percent.
				(2)Voluntary
			 useThe use of any semipostal issued under this section shall be
			 voluntary on the part of postal patrons.
				(3)Special
			 rateThe special rate of postage of an individual stamp under
			 this section shall be an amount that is evenly divisible by 5.
				(c)Other terms and
			 conditionsThe issuance and sale of the Wildlife Refuge System
			 Conservation Semipostal Stamp shall be governed by the provisions of section
			 416 of title 39, United States Code, and regulations issued under such section,
			 subject to subsection (b) and the following:
				(1)Disposition of
			 proceeds
					(A)In
			 generalAll amounts becoming available from the sale of the
			 Wildlife Refuge System Conservation Semipostal Stamp (as determined under
			 section 416(d) of such title 39) shall be transferred to the United States Fish
			 and Wildlife Service, for the purpose described in subsection (a), through
			 payments which shall be made at least twice a year, with the proceeds to be
			 allocated to the National Wildlife Refuge System appropriation
			 subactivity.
					(B)Proceeds not to
			 be offsetIn accordance with section 416(d)(4) of such title 39,
			 amounts becoming available from the sale of the Wildlife Refuge System
			 Conservation Semipostal Stamp (as so determined) shall not be taken into
			 account in any decision relating to the level of appropriations or other
			 Federal funding to be furnished in any year to—
						(i)the
			 United States Fish and Wildlife Service; or
						(ii)any
			 of the funds identified in subparagraph (A).
						(2)DurationThe
			 Wildlife Refuge System Conservation Semipostal Stamp shall be made available to
			 the public for a period of at least 2 years, beginning no later than 12 months
			 after the date of the enactment of this Act.
				(3)LimitationThe
			 Wildlife Refuge System Conservation Semipostal Stamp shall not be subject to,
			 or taken into account for purposes of applying, any limitation under section
			 416(e)(1)(C) of such title 39.
				(d)DefinitionFor
			 purposes of this Act, the term semipostal stamp refers to a stamp
			 described in section 416(a)(1) of title 39, United States Code.
			
